Citation Nr: 1710414	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  11-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to Dependency and Indemnity Compensation (DIC).

2. Entitlement to service connection for the cause of the Veteran's death for the purpose of entitlement to DIC benefits.

3. Entitlement to nonservice-connected death pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1941 to December 1945.  The Veteran died on August [redacted], 1982.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  

In her October 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the appellant indicated her wish for a hearing before a Veterans Law Judge.  In December 2015, the Appellant submitted a form withdrawing that request.  As such, the hearing request is withdrawn and the appeal is appropriately before the Board at this time.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).  



FINDINGS OF FACT

1. A November 1993 correspondence denied service connection for the cause of the Veteran's death.  

2. Evidence associated with the file in October 2011, includes evidence that relates to an unestablished fact necessary to substantiate the claim, and is neither cumulative nor redundant of evidence already of record.

3. The Veteran did not suffer an in-service incident, illness or injury to which his cause of death can be etiologically linked.

4. The appellant's income includes Social Security benefits which exceed the statutory maximum rate of death pension for a surviving spouse without dependents.


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen the previously denied and final claim of entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).

3. The criteria for entitlement to death pension benefits have not been met.  38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.5, 3.23, 3.50, 3.53, 3.271, 3.272, 3.400, 3.1000 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  

Here, to the extent that the below decision reopens the previously denied and final claim of service connection for the cause of the Veteran's death, any failure in the duty to assist is moot.  Regarding the underlying claim of service connection for the cause of the Veteran's death, the duty to notify was satisfied by way of a letter sent in January 2011.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, military personnel records, a formal finding of unavailablility of the Veteran's service treatment records and notice thereof, the Veteran's death certificate, Social Security Administration (SSA) records, and statements from the appellant.  Neither the appellant nor her representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

With respect to the appellant's death pension claim, VCAA notice is not required.  Indeed, as discussed below, such claims cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

New and Material Evidence

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  The appellant previously submitted an application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child in March 1993.  Service connection for the cause of the Veteran's death was denied in a November 1993 correspondence.  The appellant did not contest that finding.  

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C.A. § 5108 (West 2014).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering VA's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Upon review, the Board finds that the previously denied claim should be reopened.  The appellant's December 2010 application for DIC benefits includes a statement that the Veteran required 12 years of hospitalization after returning from active service.  In October 2011, the appellant submitted a statement in which she reported that the Veteran separated from active service with a high fever, resulting in long-term hospitalization.  The Board finds this statement to be "new" in that it was not of record at the time of the prior denial.  It is "material" because it speaks to the Veteran's in-service health, and at the very least, triggered VA's duty to assist in locating the Veteran's service treatment records, which were not available at the time of the prior denial.  As such, the Board will reopen the previously denied claim of entitlement to service connection for the cause of the Veteran's death.  


Service Connection - Cause of Death

The appellant seeks service connection for the cause of the Veteran's death, for purposes of entitlement to DIC benefits.  

Pursuant to 38 U.S.C.A § 1310, DIC benefits are paid to a surviving spouse, child, or parent of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2014); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran died on August [redacted], 1982.  His principle causes of death were given as cardiac failure and coronary arteriosclerosis.  No contributory causes of death were listed on his death certificate.  At the time of his death, the Veteran was not service connected for any disabilities.  

Although the Veteran's military personnel records are associated with the claims file, his service treatment records are not.  In April 2011, the appellant was notified in a letter that the Veteran's service treatment records could not be found, and requested to provide any copies she may have of the Veteran's in-service medical records.  38 C.F.R. § 3.159(e) (2016).  The appellant did not subsequently supply any records pertaining to the Veteran's in-service medical care.  As such, the record is bare as to any in-service incident, injury, or illness to which the Veteran's causes of death may be linked.  

In support of her claim, the appellant has submitted a statement indicating that when the Veteran returned from overseas, he was "frozen" with a high fever.  She contends that he subsequently spent 12 years at the Brooks General Hospital, due to his active service.  She reported that the Veteran left the hospital on his own because he was tired of being in the hospital.  Although this statement was sufficient to reopen a previously denied and final claim, as discussed above, the Board cannot accept this statement as evidence in support of the underlying service connection claim.  Lay evidence is competent when it is provided by a person who has firsthand knowledge of facts or circumstances, and conveys matters that can be observed and described by the lay person.  38 C.F.R. § 3.159(a)(2) (2016).  In this matter, the appellant admits that she did not know the Veteran during active service or during the period she contends he was hospitalized, and therefore is conveying facts of which she could not have firsthand knowledge.  Further, to the extent that she has stated that the Veteran's service resulted in 12 years of hospitalization, the Board does not find this statement to be credible.   Medical records from the Brooks General Hospital, associated with the claims file on December 30, 1946, shows that the Veteran was hospitalized for bronchopneumonia on October 30, 1946, ten months after he separated from active service; he was released 38 days later on December 7, 1946, with a status of "completely healed."  There is no indication that the Veteran was hospitalized the result of his active service, and certainly not for the length of time reported by the appellant.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (giving factors to consider when assessing the credibility of lay evidence).  

The appellant has not provided any other evidence linking the Veteran's causes of death to his active service.  

Ultimately, after a careful review of the evidence of record, the Board finds that service connection cannot be granted because the evidence does not support a finding that the Veteran suffered an in-service injury, illness, or incident, to which his causes of death may be etiologically linked.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).
 
Nonservice-Connected Pension

The appellant seeks entitlement to VA benefits known as "death pension" benefits.  

Basic entitlement to death pension benefits exists if (i) a veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24. See 38 U.S.C.A. §§ 101 (8), 1521(j), 1541(a) (West 2014); 38 C.F.R. § 3.3 (2016).

Even though the Board has determined, above, that the Veteran's cause of death should not be service connected, VA pension benefits may still be granted if it can be shown that the Veteran served on active duty for at least 90 days during a period of war.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).  The term "period of war" is defined by statute to include World War II from December 7, 1941, to December 31, 1946.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.2.  The Veteran's DD 214 shows that he served in an active duty capacity from January 1941 to December 1945, thus, the first criteria is met.  Therefore, the Board must consider whether the appellant's income is in excess of the maximum annual pension rate.

Basic entitlement to death pension benefits exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3 (b)(4), 3.23(a), (b), (d)(5).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as if published in VA regulations.  See 38 C.F.R. §§ 3.21, 3.23.  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).  Fractions of dollars will be disregarded in computing annual income.  See 38 C.F.R. § 3.271 (h) (2014).  The appellant filed her claim in December 2010.  The MAPR for 2011 (Effective December 1, 2010) for a surviving spouse without a dependent child was $7,933.00.  The present MAPR at the time of this decision is $8,656.00 (effective December 1, 2016).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503 (a); 
38 C.F.R. § 3.271 (a).  Social Security Administration (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.

The types of income which are excluded from countable income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  See 38 C.F.R. § 3.272.  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id. Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses if in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272 (g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  Five percent of the applicable MAPR rate ($7,933.00) in effect at the time of the claim was $396.65.  Five percent of the applicable MAPR rate ($8,656.00) in effect at the present is $432.00.  

Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, or quarterly income, and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated.  See 38 C.F.R. 
§ 3.271(a)(1).  Nonrecurring income (income received on a one-time basis), such as the surviving spouse benefit for the month of the Veterans death, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  See 38 C.F.R. § 3.271 (a)(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  See 38 C.F.R. § 3.273 (c).

Income is counted toward the calendar year in which it is received.  See 38 C.F.R. § 3.260 (a). A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260 (d). Thus, the appellant's eligibility will be judged on a proportionate income basis.

For the purpose of determining initial entitlement, or for resuming payments on an award that was previously discontinued, the monthly rate of pension shall be computed by reducing the MAPR by the countable income on the effective date of entitlement and dividing the remainder by twelve.  See 38 C.F.R. § 3.273 (a).  In essence, the Board subtracts the total amount of countable income in one year, less excluded income, from the MAPR for that year, then, if a positive amount remains, the rest is divided by twelve to determine the monthly death pension benefit. 

When a change in the MAPR occurs, the Board repeats the calculation with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273 (b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began. See 38 C.F.R. § 3.273 (b)(2).

Unfortunately, the Board must deny the appellant's claim because her income exceeds the amount that would qualify her for pension benefits.  

The appellant does not have any dependents.  In May 2011, the appellant submitted an Improved Pension Eligibility Verification Report in which she reported an income of $986.00 per month from Social Security, with no additional income.  This equates to $11,832.00 per year.

Per an October 2011 SSA report, beginning in December 2009, the appellant was in receipt of $1,108.50 per month which equates to $13,302.00 per year.  That report also noted a deduction of $96.50 per month for Social Security Supplementary Medical Insurance (Part B).  This equates to $1,158.00 per year in medical expenses.    
  
Here, the Board notes that the appellant has self-reported an income in excess of the MAPR for the year 2011 (in fact, she has reported an income in excess of the present MAPR).  Affording her the benefit of the doubt, and using her self-reported income, which is lower than the income reported by SSA, and even subtracting any possible Social Security Part B premiums, which are in excess of the minimum 5 percent deduction so as to minimize her annual income, she would still have an income for the year 2011 of $11,070.00.  This is $3,137.00 in excess of the MAPR for that year (it is also in excess of the present MAPR by $2,450.00).  The appellant has not provided any information indicating that her income has changed since May 2011.  Neither has she provided any evidence of additional expenses which would further reduce her countable income for pension purposes.  

In conclusion, since the date of the appellant's claim, her countable income exceeds the rate of death pension paid to a surviving spouse with no dependents.  As such, the appellant is precluded from receiving death pension due to excess income.  The law is dispositive of the issue; and therefore, the appeal is denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The previously denied claim of service connection for the cause of the Veteran's death is reopened.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to nonservice-connected death pension benefits is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


